Citation Nr: 0103975	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-24 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from July to 
September 1969, and from July to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The record reflects that the veteran suffers from a seizure 
disorder.  In the veteran's substantive appeal dated in 
December 1999, he stated that he was having seizures when he 
was released from service in 1974.  The issue of entitlement 
to service connection for a seizure disorder has not been 
developed or adjudicated by the RO.  This matter is referred 
to the RO for appropriate action.


REMAND

In a March 1975 decision, the RO denied service connection 
for a personality disorder and informed the veteran that 
service connection had been denied for a nervous condition as 
this condition was not a disability for which compensation 
may be paid.

Private medical records dated in 1980 and thereafter reflect 
that the veteran was diagnosed as having a chronic anxiety 
reaction, a dysthymic disorder, and recurrent major 
depression.

In an application for Compensation and Pension (VA Form 21-
526) received in April 1996, the veteran claimed compensation 
for anxiety reaction.

In an August 1996 decision, the RO held that the veteran had 
not submitted new and material evidence to reopen a claim for 
service connection for a psychiatric disability.  In a 
February 1998 decision, the Board held that the March 1975 RO 
decision denying the veteran's claim for entitlement to 
service connection for a psychiatric disorder was final and 
that he had not submitted new and material evidence to reopen 
his claim for service connection for a psychiatric disorder.

An August 1999 VA outpatient treatment record shows that the 
veteran was diagnosed as having depression, with anxiety 
features.  This record also includes a notation that the 
veteran had had depression since 1986.

In an undated statement received in October 1999, the 
veteran's sister reported that the veteran's behavior changed 
after his discharge from the Army in August 1974.  She 
maintained that the veteran had high levels of anxiety due to 
stress.

In Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), the 
Federal Circuit held that "a claim based on the diagnosis of 
a new mental disorder, taken alone or in combination with a 
prior diagnosis of a related mental disorder, states a new 
claim, . . . when the new disorder had not been diagnosed and 
considered at the time of the prior Notice of Disagreement."

Here, the March 1975 rating decision denied service 
connection for a personality disorder.  Thereafter, various 
acquired psychiatric disorders were diagnosed, including a 
chronic anxiety reaction, a dysthymic disorder, and recurrent 
major depression.  Inasmuch as the veteran's current claim is 
based on diagnoses of acquired psychiatric disorders which 
had not been diagnosed until long after the March 1975 rating 
decision, the current appeal does not involve a claim to 
reopen, but rather an original service connection claim which 
VA is required to adjudicate de novo.  See Ephiram, supra; 
see also Patton v. West, 12 Vet. App. 272, 278 (1999).  
Hence, a remand is required in order that the claim may be 
adjudicated de novo. 

The Board notes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Public L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of the VA with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed before the date of enactment and not yet 
finalized of that date.

The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  Accordingly, the 
case is REMANDED for the following:

The RO should review the claims file and 
ensure that all relevant records are 
obtained and that a determination is made 
as to whether the veteran should be 
provided a medical examination and/or 
whether a medical opinion should be 
obtained.  The RO should also ensure that 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107), are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
which contains notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

